DETAILED ACTION
	This Office Action is responsive to the Applicant’s submission filed on December 30, 2021.  The present application is being examined under the pre-AIA  first to invent provisions.


Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 9-12 and 15-18 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over U.S. Patent Application Publication No. 2013/0151940 to Bailor et al. ("Bailor"), over U.S. Patent Application Publication No. 2004/0205644 to Shaughnessy et al. (“Shaughnessy”), over U.S. Patent No. 5,835,919 to Stern et al. (“Stern”), over U.S. Patent Application Publication No. 2003/0131347 to Allison (“Allison”), and also over U.S. Patent No. 5,890,176 to Kish et al (“Kish”).
Regarding clam 9, Bailor describes a document collaboration system that allows multiple users to create or edit a single document, or different versions of a single document (see e.g. paragraph 0003).  Like claimed, Bailor particularly describes a system comprising:
a computing device (see e.g. paragraphs 0087-0088: Bailor describes a system comprising a client device, e.g. a computer.  Such a client device can be considered a computing device like claimed.);
a display connected to the computing device (see e.g. paragraphs 0087-0088, 0139, and 0149: Bailor discloses that the client device can comprise or otherwise be connected with a monitor or other type of display device.);
a browser accessible by the computing device (see e.g. paragraphs 0092-0093: Bailor discloses that the client device can implement a web browser.);
a backend server connected to the browser (see e.g. paragraph 0093: Bailor discloses that the web browser can access applications and services provided by a server device.  Such a server device can be considered a backend server like claimed.); and
an application executable on the computing device (see e.g. paragraphs 0029 and 0091: Bailor discloses that the client device can implement a document collaboration system, which includes an application program.  The application program is therefore understandably executable on the client device.); 
wherein the browser is configured to receive and create a data object (see e.g. paragraph 0093: Bailor discloses that the browser can be used to store a collaborative document in a network storage location.  The document can be considered a data object, which is understandably received by the browser so as to be stored in the network storage location.); 
wherein the application is configured to interact and transform the data object, create data elements in each data object, and separate between various types of data elements of the data object (see e.g. paragraphs 0032 and 0044-0045: Bailor discloses that the application program enables editing of the document instance.  The application program is thus configured to interact and transform the document, i.e. data object.  Particularly, Bailor discloses that a user can edit the document by adding multimedia media content, e.g. a presentation 
wherein the data elements constitute attributes of each data object (see e.g. paragraphs 0044-0045: as noted above, Bailor discloses that a user can edit a document by adding multimedia media content, e.g. a presentation tile, to the document – see e.g. paragraphs 0044-0045.  As further noted above, Bailor further discloses that the document can comprise multiple distinct constructs, each of which can comprise a different type of multimedia content that can be edited by the user – see e.g. paragraphs 0031, 0043-0044, and 0047-0049.  The tiles/constructs can be considered “attributes” of the document, as they are closely associated with the document and are a characteristic of the document.); and
wherein the backend server is configured to receive, persist or distribute the data elements of each data object (see e.g. paragraphs 0033 and 0093: Bailor discloses that the document can be stored on a server, and accessed therefrom by the application.  The server thus understandably receives, stores and distributes the document, i.e. data object, including each of its data elements, e.g. multimedia contents.).

Shaughnessy generally describes technology for the creation and use of collaboration sites on the Internet, and for creating documents from within a place in a collaboration space by operating a browser (see e.g. paragraphs 0025 and 0037).  Like claimed, Shaughnessy particularly teaches a browser configured to receive and create a data object, interpret object types, and hand over the data object to an application for editing (see e.g. paragraphs 0068, 0213-0214, 0323, 0329, 0338-0340, and 0346-0363: Shaughnessy teaches enabling users to create a document using an application, e.g. Microsoft Office, and then import the document to a server such that it can be accessed by other users by e.g. dragging the document into a “QuickPlace” web application displayed in the users' browser.  Shaughnessy suggests that different types of documents can be imported to the server, and that the browser is provided with functionality, via the QuickPlace application, to identify the types of the documents, i.e. data objects - see e.g. paragraphs 0068, 0213-0214, and 0329-0332.  Moreover, Shaughnessy 
	It would have been obvious to one of ordinary skill in the art, having the teachings of Bailor and Shaughnessy before him at the time the invention was made, to modify the system taught by Bailor such that the browser is configured to interpret object types and hand over the object to the application, as is taught by Shaughnessy.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to efficiently upload a document to be shared, and access an application to edit that document, as is evident from Shaughnessy.
	Similar to Bailor, which describes an application that creates a document comprising a plurality of different types of content (see e.g. paragraphs 0030-0031 and 0044-0046), which are considered data elements like claimed, Stern teaches enabling a user to create a compound document comprising a plurality of different types of content, i.e. parts (see e.g. column 2, lines 56-64; column 5, lines 50-64; and FIG. 2B).  Stern further discloses that the parts comprise a functional component in addition to the content, which enables the content to be edited in place (see e.g. column 2, line 65 – column 3, line 15; column 5, line 62 – column 6, line 27; and column 10, lines 453-53).  In addition, Stern discloses that the individual parts of a document can be disassembled (see e.g. column 4, lines 8-17; and column 13, lines 19-39).
It would have been obvious to one of ordinary skill in the art, having the teachings of Bailor, Shaughnessy and Stern before him at the time the invention was made, to configure the application taught by Bailor and Shaughnessy such that the data elements used thereby are implemented like the parts taught by Stern, which have functionality associated therewith and whereby the user is able to disassemble the data elements (i.e. parts) of the document (i.e. data object), as is taught by Stern.  It would have been advantageous to one of ordinary skill to utilize 
Allison generally describes object oriented programming, whereby like the data elements/parts taught by Bailor, Shaughnessy and Stern, an object can comprise functional components (i.e. methods) in addition to content (i.e. data) (see e.g. paragraphs 0008-0009).  Allison particularly teaches that such objects can comprise a functional data element (e.g. a method) and an object type data element (e.g. class type information), whereby a program can render functionality individually for each object type via the functional data element and the object type data element allows the data object of a particular type to call functional routines that are meant specifically for that type of object (see e.g. paragraphs 0015-0016, 0026-0032, and 0039-0040).
It would have been obvious to one of ordinary skill in the art, having the teachings of Bailor, Shaughnessy, Stern and Allison before him at the time the invention was made, to modify the data elements/parts taught by Bailor, Shaughnessy and Stern such that they are implemented via object oriented programming objects like taught by Allison, whereby the objects comprise functional data elements (e.g. methods) and an object type data element (e.g. a type), wherein the application can render functionality individually for each object type via the functional data element on the computing device, and the object type data element allows the data object of a particular type to call functional routines that are meant specifically for that type of object.  It would have been advantageous to one of ordinary skill to utilize such a combination because object oriented programming is a common programming practice, as is evident from Allison.  
Similar to the above-described combination of Bailor, Shaughnessy, Stern and Allison, Kish teaches employing object-oriented programming objects to implement the different constituent elements of a document (see e.g. column 6, lines 16-22; column 7, lines 8-14; and column 7, lines 42-55).  Furthermore, regarding the claimed invention, Kish suggests 
It would have been obvious to one of ordinary skill in the art, having the teachings of Bailor, Shaughnessy, Stern, Allison and Kish before him at the time the invention was made, to modify the application taught by Bailor, Shaughnessy, Stern and Allison so that it automatically retains original and transformed data elements of the data object (i.e. document) so as to retain an ability to restore any state of the data object during the transformation lifecycle, as is taught by Kish.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable previous versions of the object (i.e. document) to be accessed, while minimizing the storage space necessary to store the multiple revisions of the object, as is suggested by Kish.  Accordingly, Bailor, Shaughnessy, Stern, Allison and Kish are considered to teach, to one of ordinary skill in the art, a system like that of claim 9, which is for transformation and persistence of all states of a data object during a transformation lifecycle of the data object from an original data object to a transformed data object.
As per claim 10, it would have been obvious, as is described above, to modify the system taught by Bailor such that the browser is configured to interpret object types and hand over the object to the application, as is taught by Shaughnessy.  Shaughnessy particularly discloses that the browser facilitates receipt, by the backend server from the browser, of an original data object (e.g. document) by one of receiving the original data object via a drag and drop method or choosing the original data object from a file system listing dialog box (see e.g. paragraphs 0068, 0329 and 0361-0363).  Accordingly, the above-described combination of Bailor, Shaughnessy, Stern, Allison and Kish further teaches a system like that of claim 10.
As per claim 11, Bailor suggests that the application includes logic to maintain a built-in intelligent routine that separates between various types of data elements of the data object (see 
As per claim 12, it would have been obvious, as is described above, to configure the application taught by Bailor and Shaughnessy so that the document and its different elements are implemented via functionality similar to the parts described by Stern.  Stern particularly teaches that such parts enable data objects of different types to be embedded inside one another (see e.g. column 3, lines 39-48; column 6, line 61 – column 7, line 2; and column 7, lines 28-54).  Accordingly, the above-described combination of Bailor, Shaughnessy, Stern, Allison and Kish further teaches a system like that of claim 12.
Regarding clam 15, Bailor describes a document collaboration system that allows multiple users to create or edit a single document, or different versions of a single document (see e.g. paragraph 0003).  Like claimed, Bailor particularly teaches: 
via a browser, receiving and creating a data object (see e.g. paragraph 0093: Bailor discloses that a browser can be used to store a collaborative document in a network storage location.  The document can be considered a data object, which is understandably received by the browser so as to be stored in the network storage location.); 
via an application, interacting and transforming the data object, creating data elements in each data object, and separating between various types of the data elements of the data object, wherein the data elements constitute attributes of each data object (see e.g. paragraphs 0032 and 0044-0045: Bailor discloses and
via a backend server, receiving, persisting or distributing the data elements of each data object (see e.g. paragraphs 0033 and 0093: Bailor discloses that the document can be stored on a server, and accessed therefrom by the application.  The server thus understandably receives, stores and distributes the document, i.e. data object, including each of its data elements, e.g. multimedia contents.).
Bailor discloses that such teachings can be implemented on a system comprising a computing device, a display connected to the computing device, a browser accessible by the computing device, a backend server connected to the browser, and an application executable on the computing device (see e.g. paragraphs 0029, 0087-0088, 0091-0093, 0139, and 0149).  
Shaughnessy generally describes technology for the creation and use of collaboration sites on the Internet, and for creating documents from within a place in a collaboration space by operating a browser (see e.g. paragraphs 0025 and 0037).  Like claimed, Shaughnessy particularly teaches a browser configured to receive and create a data object, interpret object types, and hand over the data object to an application for editing (see e.g. paragraphs 0068, 0213-0214, 0323, 0329, 0338-0340, and 0346-0363: Shaughnessy teaches enabling users to create a document using an application, e.g. Microsoft Office, and then import the document to a server such that it can be accessed by other users by e.g. dragging the document into a “QuickPlace” web application displayed in the users' browser.  Shaughnessy suggests that different types of documents can be imported to the server, and that the browser is provided with functionality, via the QuickPlace application, to identify the types of the documents, i.e. data objects - see e.g. paragraphs 0068, 0213-0214, and 0329-0332.  Moreover, Shaughnessy 
	It would have been obvious to one of ordinary skill in the art, having the teachings of Bailor and Shaughnessy before him at the time the invention was made, to modify the process taught by Bailor such that the browser is configured to interpret object types and hand over the object to the application, as is taught by Shaughnessy.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable the user to efficiently upload a document to be shared, and access an application to edit that document, as is evident from Shaughnessy.
	Similar to Bailor, which describes an application that creates a document comprising a plurality of different types of content (see e.g. paragraphs 0030-0031 and 0044-0046), which are considered data elements like claimed, Stern teaches enabling a user to create a compound document comprising a plurality of different types of content, i.e. parts (see e.g. column 2, lines 56-64; column 5, lines 50-64; and FIG. 2B).  Stern further discloses that the parts comprise a functional component in addition to the content, which enables the content to be edited in place (see e.g. column 2, line 65 – column 3, line 15; column 5, line 62 – column 6, line 27; and column 10, lines 453-53).  In addition, Stern discloses that the individual parts of a document can be disassembled (see e.g. column 4, lines 8-17; and column 13, lines 19-39).
It would have been obvious to one of ordinary skill in the art, having the teachings of Bailor, Shaughnessy and Stern before him at the time the invention was made, to configure the application taught by Bailor and Shaughnessy such that the data elements used thereby are implemented like the parts taught by Stern, which have functionality associated therewith and whereby the user is able to disassemble the data elements (i.e. parts) of the document (i.e. data object), as is taught by Stern.  It would have been advantageous to one of ordinary skill to utilize 
Allison generally describes object oriented programming, whereby like the data elements/parts taught by Bailor, Shaughnessy and Stern, an object can comprise functional components (i.e. methods) in addition to content (i.e. data) (see e.g. paragraphs 0008-0009).  Allison particularly teaches that such objects can comprise a functional data element (e.g. a method) and an object type data element (e.g. class type information), whereby a program can render functionality individually for each object type via the functional data element and the object type data element allows the data object of a particular type to call functional routines that are meant specifically for that type of object (see e.g. paragraphs 0015-0016, 0026-0032, and 0039-0040).
It would have been obvious to one of ordinary skill in the art, having the teachings of Bailor, Shaughnessy, Stern and Allison before him at the time the invention was made, to modify the data elements/parts taught by Bailor, Shaughnessy and Stern such that they are implemented via object oriented programming objects like taught by Allison, whereby the objects comprise functional data elements (e.g. methods) and an object type data element (e.g. a type), wherein the application can render functionality individually for each object type via the functional data element on the computing device, and the object type data element allows the data object of a particular type to call functional routines that are meant specifically for that type of object.  It would have been advantageous to one of ordinary skill to utilize such a combination because object oriented programming is a common programming practice, as is evident from Allison.  
Similar to the above-described combination of Bailor, Shaughnessy, Stern and Allison, Kish teaches employing object-oriented programming objects to implement the different constituent elements of a document (see e.g. column 6, lines 16-22; column 7, lines 8-14; and column 7, lines 42-55).  Furthermore, regarding the claimed invention, Kish suggests 
It would have been obvious to one of ordinary skill in the art, having the teachings of Bailor, Shaughnessy, Stern, Allison and Kish before him at the time the invention was made, to modify the application taught by Bailor, Shaughnessy, Stern and Allison so that it automatically retains original and transformed data elements of the data object (i.e. document) so as to retain an ability to restore any state of the data object during the transformation lifecycle, as is taught by Kish.  It would have been advantageous to one of ordinary skill to utilize such a combination because it would enable previous versions of the object (i.e. document) to be accessed, while minimizing the storage space necessary to store the multiple revisions of the object, as is suggested by Kish.  Accordingly, Bailor, Shaughnessy, Stern, Allison and Kish are considered to teach, to one of ordinary skill in the art, a process like that of claim 15, which is for transformation and persistence of all states of a data object during a transformation lifecycle of the data object from an original data object to a transformed data object.
As per claim 16, it would have been obvious, as is described above, to modify the process taught by Bailor such that the browser is configured to interpret object types and hand over the object to the application, as is taught by Shaughnessy.  Shaughnessy particularly discloses that the browser facilitates receipt, by the backend server from the browser, of an original data object (e.g. document) by one of receiving the original data object via a drag and drop method or choosing the original data object from a file system listing dialog box (see e.g. paragraphs 0068, 0329 and 0361-0363).  Accordingly, the above-described combination of Bailor, Shaughnessy, Stern, Allison and Kish further teaches a process like that of claim 16.
As per claim 17, Bailor suggests that the application includes logic to maintain a built-in intelligent routine that separates between various types of data elements of the data object (see 
As per claim 18, it would have been obvious, as is described above, to configure the application taught by Bailor and Shaughnessy so that the document and its different elements are implemented via functionality similar to the parts described by Stern.  Stern particularly teaches that such parts enable data objects of different types to be embedded inside one another (see e.g. column 3, lines 39-48; column 6, line 61 – column 7, line 2; and column 7, lines 28-54).  Accordingly, the above-described combination of Bailor, Shaughnessy, Stern, Allison and Kish further teaches a process like that of claim 18.


Response to Arguments
Regarding the 35 U.S.C. § 103 rejections presented in the previous Office Action, which are maintained above, the Applicant argues that the cited prior art fails to teach the limitation reciting, “wherein the application is configured to disassemble and automatically retain original and transformed data elements of the data object to retain an ability to restore any state of the data object during the transformation lifecycle.”  The Applicant submits that the rejection relies on Kish to teach this limitation, but that Kish teaches retaining document objects of a document rather than data elements/attributes of a data object as is claimed.
In response the Examiner respectfully notes that the disclosure of the instant application does not provide a clear or explicit definition of a “data element,” though claims 9 and 15 do 
In particular, as noted above, Kish teaches employing object-oriented programming objects to implement the different constituent elements of a document (see e.g. column 6, lines 16-22; column 7, lines 8-14; and column 7, lines 42-55).  Kish teaches that a document can be composed of a plurality of document objects, each encapsulating part of the document:
As previously mentioned, a document in memory consists of a network of document objects that are interconnected through object pointers and the "root" of this network is the CDocument object. Each of the document objects encapsulates part of the document such as a portion of the document text or embedded graphic frames, etc. Therefore, the document is broken down into discrete units. The "granularity" of these units is based on the smallest amount of information which can be included in each document object. For text documents, the smallest unit is a paragraph.
(Column 78, lines 44-55; emphasis added).
Each such document object can be considered a data element as it comprises an element of data, e.g. a paragraph of text.  Moreover, each such document object can also be considered to constitute an attribute of the document, as the document object (e.g. its text) can be considered a characteristic of the document and is an inherent part of the document.  As an aside, the Examiner respectfully notes that Bailor provides a similar teaching (under the designation of “constructs” or “tiles” – see e.g. paragraphs 0031, 0043-0044, and 0047-0049), as does Stern (under the designation of “parts” – see e.g. column 2, lines 56-64; column 5, lines 50-64; and FIG. 2B). Accordingly, the Examiner respectfully maintains that Kish (and also Bailor and Stern) teaches data elements (i.e. document objects) that constitute attributes of a data object (i.e. a document), as is required.

Accordingly, there is a need for a versioning tool which allows for the creation of a single master document containing all versions without duplicating the entire document for each version. More particularly, there is a need for word processing software which enables authors to create and revise documents and maintain copies of all previous revisions so that all changes can be undone and redone. There is a further need for a versioning tool which is compatible with an object-oriented word processing program.
(Column 2, lines 8-17; emphasis added).

The document is composed of an interconnection of objects which themselves have versions and are stored in the file. When the document is changed by changing any of the interconnected objects, a check is first made to determine whether the object version is same as the document version currently being edited. If not, a copy of the object is made and saved. Any version of the document can be reconstructed by interconnecting object versions which have a highest level which is equal to, or less than, the desired document version. Therefore, only objects which are changed are duplicated and copies of objects are only made when an object changes.
(Column 2, lines 20-34);

In accordance with the principles of the present invention, versioning can be provided by "sharing" document objects between versions and using demand loader objects to manage the shared objects. FIG. 7 illustrates the sharing of objects between different versions of the same document. Since versioning is done on an object basis, several versions of the same document can coexist in memory or in a single file without consuming large amounts of storage for duplicate objects because common data is shared among the versions and only objects that change from version to version are duplicated.
Specifically, when a new version is created it "inherits" all the objects from the previous version. However, the objects are not copied, but are shared instead. Then, as changes are made to the new version, objects that need to be changed are first duplicated and then modified. Each version will then consist of the collection of objects that were modified or created while that version was in effect plus other objects that are part of the previous version.
This arrangement is illustrated in FIG. 6 which is a table representing four versions of the same document, shown as lines 600, 602, 604 and 606 with the newest version (version 3) located on top. The document consists of four objects: object A, object B, object C, and object D (608, 610, 612 and 614, respectively) which are illustrated as the table columns.
In the first version, all object 608, 610, 612 and 614 are present as illustrated in line 600. Each version inherits from the previous version or versions, so each of versions 1, 2, and 3 (lines 602, 604 and 606) inherit object D from version 0 (line 600) as indicated by arrow 616. Arrow 616 indicates object D, 614, did not change in any of the versions.
Version 1 (line 602) inherits objects A, C, and D (608, 612 and 614) from version 0 (line 600), but has its own copy 618 of object B, 610. This copy 618 indicates that object B (610) was modified in version 1 (line 602) of the document. Version 2 (line 604) inherits object D (614) from version 0 (line 600) and object B (610) from version 1 (line 602), but has its own copy (620) of object A (608) and its own copy (622) of object C (612) indicating that these latter objects were changed in version 2 (line 604).
Similarly, version 3 (line 606) inherits object D (614) from version 0 (line 600) and object A (608) and object C (612) from version 2 (line 604), but has its own copy (624) of object B (610) indicating that object B was changed in version 3 (606).
Therefore, version 3 consists of copy 620 of object A, copy 624 of object B, copy 622 of object C and original object D, 614. Other versions can be constructed from appropriate objects and copies in a similar manner.
(Column 8, line 62 – column 9, line 43; emphasis added).


    PNG
    media_image1.png
    292
    665
    media_image1.png
    Greyscale

Accordingly, the Examiner respectfully maintains that Kish teaches automatically retaining original and transformed data elements (i.e. document objects) of a data object (i.e. document) to retain an ability to restore any state of the data object during the transformation lifecycle.
Moreover, the Examiner respectfully notes that the document objects described by Kish themselves have attributes (see e.g. column 4, line 56 – column 5, line 3).  As noted above, Kish teaches automatically retaining original and transformed document objects by copying the document objects to create new versions thereof.  As the document objects comprise attributes, copying the objects would understandably copy their attributes.  This could also be considered automatically retaining original and transformed data elements (i.e. attributes) of the data object (i.e. the document object or the document itself) to retain an ability to restore any state of the data object during a transformation lifecycle.
The Applicant's arguments filed on December 30, 2021 have thus been fully considered but are not persuasive.


Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BLAINE T BASOM whose telephone number is (571)272-4044. The examiner can normally be reached Monday-Friday, 9:00 am - 5:30 pm, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kieu Vu can be reached on (571)272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about 





/BTB/
3/14/2022

/KIEU D VU/Supervisory Patent Examiner, Art Unit 2173